                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

In re:                                                      Case No. 14-50203 G
         MARY TANAWANGA
         PORCHE-JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Mary K. Viegelahn, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/21/2014.

         2) The plan was confirmed on 11/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/23/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/02/2018.

         5) The case was dismissed on 04/16/2019.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $58,013.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Receipts:

         Total paid by or on behalf of the debtor                   $163,432.03
         Less amount refunded to debtor                                   $0.00

NET RECEIPTS:                                                                                       $163,432.03


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $3,813.34
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                          $13,724.21
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $17,537.55

Attorney fees paid and disclosed by debtor:                          $200.00


Scheduled Creditors:
Creditor                                               Claim         Claim         Claim        Principal      Int.
Name                                         Class   Scheduled      Asserted      Allowed         Paid         Paid
Aargon Agency As Agent For Dj Orthoped   Unsecured         260.00        250.00        250.00           0.00       0.00
Acs/so Tx Hea/ser                        Unsecured     31,149.00            NA            NA            0.00       0.00
Bexar County                             Secured              NA            NA            NA            0.00       0.00
Blue Star Imaging                        Unsecured          97.00           NA            NA            0.00       0.00
Business & Professional Services         Unsecured          44.00           NA            NA            0.00       0.00
Business & Professional Services         Unsecured          44.00           NA            NA            0.00       0.00
Business & Professional Services         Unsecured         111.00           NA            NA            0.00       0.00
Business & Professional Services         Unsecured         192.00           NA            NA            0.00       0.00
Clinical Pathology Associates            Unsecured           6.00           NA            NA            0.00       0.00
Cmre Financial Services Inc              Unsecured         197.00           NA            NA            0.00       0.00
COLLECTO US ASSET MANAGEMENT             Unsecured         362.00        307.14        307.14           0.00       0.00
Credit Systems Intl In                   Unsecured         521.00           NA            NA            0.00       0.00
FCI Lender Services                      Secured      124,181.00    190,217.78    190,217.78      50,294.10        0.00
FCI Lender Services                      Secured      102,348.00    102,347.65    102,347.65      92,561.68        0.00
FCI Lender Services                      Secured              NA         400.00        400.00        400.00        0.00
FCI Lender Services                      Secured              NA       3,394.60      3,394.60      2,638.70        0.00
FIRSTSOURCE ADVANTAGE LLC                Unsecured         504.00           NA            NA            0.00       0.00
Portfolio America Asset Management LLC   Unsecured         384.00        384.00        384.00           0.00       0.00
Portfolio America Asset Management LLC   Unsecured         922.00        925.21        925.21           0.00       0.00
Quest Diagnostics                        Unsecured         104.00           NA            NA            0.00       0.00
RAC Acceptance                           Unsecured         478.00           NA            NA            0.00       0.00
RAC Acceptance                           Unsecured         478.00           NA            NA            0.00       0.00
RAC Acceptance                           Unsecured         679.00           NA            NA            0.00       0.00
RAC Acceptance                           Unsecured         679.00           NA            NA            0.00       0.00
RAC Acceptance                           Unsecured         745.00           NA            NA            0.00       0.00
RAC Acceptance                           Unsecured         745.00           NA            NA            0.00       0.00
South Texas Radiology Imaging            Unsecured         186.00           NA            NA            0.00       0.00
Sports Medicine Assoc of SA              Unsecured         433.00           NA            NA            0.00       0.00
Transworld System                        Unsecured           5.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $190,217.78        $50,294.10               $0.00
       Mortgage Arrearage                               $105,742.25        $95,200.38               $0.00
       Debt Secured by Vehicle                                $0.00             $0.00               $0.00
       All Other Secured                                    $400.00           $400.00               $0.00
 TOTAL SECURED:                                         $296,360.03       $145,894.48               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $1,866.35               $0.00             $0.00


Disbursements:

         Expenses of Administration                           $17,537.55
         Disbursements to Creditors                          $145,894.48

TOTAL DISBURSEMENTS :                                                                     $163,432.03


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/15/2019                             By:/s/ Mary K. Viegelahn
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
